.   I




        ,




            OFFICE   OF THR   ATTORNEY    GENERAL   OF’ ‘TEXAS
                                 AUSTIN




                                                    o f r u e h h u J8
                                                     prov8m8ntr      to
    thearmagauitdeHPlb4dabofo          and per
    0Testothom@Mlenupanthe0~
9   tloa of lib repaL,    the growed    or the
    8dd la8uMmo     pollolert
               The fun48 %a:qwrtlon am            thr yroeee48 of ln8uranoo




qul’tUtmae~8                 ruelved tmdw moh polldon kaau8e of dana@
t0 OTdO8tFU8tiOROiOWhhPfJUoO;r                          propetly   8hoald be oredited
to the Vnlwreit~ Ava4labl@ l"uM.

               xt   &.8 Mt    v        to   ckterriru        rrhsthar   8UOh fUll48
are ~inaaaog 8ithin the m8a&ng of OUptar 221, suprag if timy
we 80 oozuldond,     tbn unbr tha 04WO88 proVieion8 of !-ectlon
5 of th8t Aot, tb fbad8 mu& bo depo8ited with the State Trea8-
umr.    Ifthoy~mt8or*            d, thea thu fUnda 8Z'Onot with-
inth e  lxaeptionn eoa@lnod P ohptw6al#     8U&Wb,8lSd undw
Artiola abcA WO mUi.SW& %Ob. 4OpO8ikb With the St8k Tr888-
were
.:
          liD O&O.   8ktOd,   it   18 OW O#liOn    th8t    pFOCeid8 of
iMtiFMU     PO&&Ok@M. OMh krila8           b8lw     t0    th0   AViilabl8
                                     be u~pend~4   for    th8 9urpo808




     OUtlOW.”
.




      Dre C. D. 8lnmon#, me            #7




                                            S.

            w tu lloud of              R4grab8      Wktir   into Uz ot;MUnant rith
      sea4 andsmithhund8tion                whereby th. fouAdatia      uill 8OhOt
      the oontrutor        for the eon8truotlon        8ra repass work to be
      dono, m&m tbo oonbnot without adverti8im& for bid+ 8ad rim-e-
      by tim lbnd8tloa mLll pay th4 oontx8otor Sor tha making or
      8Uahn&8       8nd ~OV8lWnt8,butWith        ~UXbdOP8tudi~      that
      tb8 BO8I'd -1   ZWlburW    th0 k'OUIld8t%OXl
                                                 iOr 008t.8 80 hClX'M&,
      tc the extent  that the preeeede 0r the inwruwe     peliofe8 will
      do 8Ot Ih OUT O#&O&       tkr w    not, l'@&W%lO88 Ot th. fWt
      that the prooadumi8     OUggOat&u     the aoaM uhoreby th8 Poun-
      d&tiOllW~~~      tLu OMt   Of th@ -j&F8    U&d fOQMtW.tSt8   mhloh
      i8bOSW8OOf       t& u0Wt8     eWolV04   under th0 lnwmnee    con-
      tMokeWd.dbythe          8kt4 u&ma the durged bui161li&8. Al-
      thOU@thO      8~@~~~O~iOW17OOQCl~p~te8                                  th8t
      mo~tofthofundr8Uohaeoteboe              ld W8 pPiV8te iUtld8
      vhloh are propow    to he umd toe      0 bener1t, yet it 18
      amwent    t&t  the propoul aentap F to8 al00 the expendlturr                     f
      orpubliofund8lntheew8frwtlouorlDp         POtYILt8UdthO

                                                               R@gOLit8
                 of repdr8 to the Wlldlag8 kt the H&dioal Sohool. The
                 tW0  br8 dO&&Od   t0 thD Borrd Of        Of th. Ihi-
      VOMit7     tho WUU      to m&&    fb       eOxAtnOt8 on b&a&f
                                                                  of ttrs      Stat.
    -rOr   tb* OOM~MO~W~D~OMO~~MO~                      8whbuiiOiay,   8XKit.W
                                  UprWU8atr           thwetoi but by the eeae
      tEt3Ygzin          od w,
                        tb         In8 llmlted               th* ueM.r 00 %.tr 8X-
      welu.         Ye
                (Art.10  mm,   above quota).                 To pumlt the expendi-
      tureorpublierunA8iorwehP\LfOOHo                       , the oontnctr   tkroretor
.   .,




         Dr.    C.    D. S-a           pa&W #6




         PQud      that   m     a&w’tlomm!&           to8 bid8 &all k mad., but that
         tim    oodraot        dlul    be     lot   without maoh folulity.




                 aupbloalmthathewaoohooenbeulue&u
                 de    Sit utd l-W     to uwalmo  t&t                       J-0
                mm& ud dlauwtsan,                   a,   mod8   pomw to     mbot1-
                tub. anoth*l, in hi8                     bukurglvaatehlm,
                ho oannot dolqato
. .   .,